Citation Nr: 1143813	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-03 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for any eye condition.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral eye condition is related to his service; specifically, due to doing paperwork on a consistent basis.  See April 2011 hearing transcript.  In this regard, the Veteran asserts that he had "pilot eyes" upon induction, but decreased visual acuity upon separation from service.  

The Veteran's service treatment records, including the May 1969 induction physical examination and September 1970 separation physical examination do not contain any evidence of complaints, treatment, or a diagnosis of an eye condition.  However, upon induction, the Veteran's visual acuity was 20/20 in each eye and when he separated, it was 20/20 in the right eye and 20/25 in the left eye.    

Post-service VA outpatient and private treatment records demonstrate diagnoses of myopia, presbyopia, and early cataracts.  See October 2010 VA outpatient treatment record and May 1996 to March 2004 private treatment records.  

During the April 2011 hearing before the Board, the Veteran testified that upon discharge from service in Germany, the examiner told him that he needed glasses; however, he did not want to delay returning home and declined.  He further indicated that several months post-service he sought treatment from a private physician (Dr. H.), who diagnosed nearsightedness due to lazy eye.  The Veteran stated that Dr. H. asked him what he did in service, to which he responded, paperwork.  The Veteran testified that Dr. H. ultimately concluded that his decrease in visual acuity is because his lazy eye condition was not treated in a timely fashion.  See April 2011 hearing transcript.    

Refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism are not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c) (2011).  However, service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8Vet. App. 240 (1995). 

The record includes the Veteran's credible testimony that during the course of treatment a few months post-separation from service, Dr. H. determined that his bilateral eye condition is the result of lazy eye that was not treated, resulting in decreased visual acuity, as well as continuity of symptomatology for the condition since service, and evidence of current disability.  A medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any bilateral eye condition which may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

Based on the examination and review of the record, the examiner should answer the following questions:

A.  Does the Veteran have a current bilateral eye condition, to include lazy eye or refractive error? 

B.  If so, is it at least as likely as not that such condition(s) had their onset during active service or are related to any in-service disease or injury?

In providing an answer to question B, the examiner is requested to make a distinction between a "lazy eye" condition and refractive error.  Specifically, the examiner should address whether a lazy eye condition could lead to decreased visual acuity by aggravating a refractive error.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


